Exhibit 10.1




THIRTEENTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT


This THIRTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of October 31, 2018, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, subject to the terms and
conditions set forth herein, and the Administrative Agent and the Lenders have
agreed to such request on the terms and conditions hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
“Consolidated Net Income” means with respect to Parent and its Subsidiaries, for
any period, the consolidated net income (or loss) of Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of (i) any
Unrestricted Subsidiary and (ii) any Person in which Parent or any of its
Subsidiaries has an interest which interest does not cause the net income of
such other Person to be consolidated with the net income of Parent and its
Subsidiaries in accordance with GAAP, in each case, except to the extent of the
amount of dividends or distributions actually paid in cash in such period by
such Unrestricted Subsidiary or such other Person to Parent or




PAGE 1



--------------------------------------------------------------------------------





to any of its Subsidiaries (other than an Unrestricted Subsidiary), as the case
may be; (b) any extraordinary gains or losses, including gains or losses
attributable to property sales not in the ordinary course of business; and
(c) the cumulative effect of a change in accounting principles and any gains or
losses attributable to writeups or write downs of assets or any full cost
ceiling impairment.
“Letter of Credit Maximum Amount” means Fifty Million Dollars ($50,000,000).
“Maximum Facility Amount” means, as of the Thirteenth Amendment Effective Date,
$1,500,000,000, as such amount may be adjusted from time to time thereafter in
accordance with Section 2.11.    
“Revolving Credit Maturity Date” means October 31, 2023.
“Total Debt to Consolidated EBITDA Ratio” means, for any Test Period, the ratio
of (a) the amount equal to (i) total Debt of the Parent and its Subsidiaries
(other than Unrestricted Subsidiaries) as of the last day of such Test Period
minus (ii) unrestricted cash and cash equivalents of the Parent and its
Subsidiaries (other than Unrestricted Subsidiaries) as of the last day of such
Test Period; provided that the aggregate amount of cash and cash equivalents
shall not exceed $50,000,000 for purposes of this clause (ii) to
(b) Consolidated EBITDA of the Parent and its Subsidiaries (other than
Unrestricted Subsidiaries) for such Test Period.
1.2    Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.1 of the Credit Agreement in alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Excluded Account” means (i) any deposit account, securities account or
commodities account exclusively used for payroll, payroll taxes and other
employee wage and benefit payments, (ii) any deposit accounts, trust accounts,
escrow accounts or security deposits established pursuant to statutory
obligations or for the payment of taxes or holding funds in trust for third
parties in the ordinary course of business or in connection with acquisitions,
investments or dispositions permitted under this Agreement, deposits in the
ordinary course of business in connection with workers’ unemployment insurance
and other types of social security, reserve accounts, and escrow accounts
established pursuant to contractual obligations to third parties for casualty
payments and insurance proceeds, (iii) zero balance accounts and (iv) deposit
accounts, securities accounts or commodities accounts in which the aggregate
average monthly balance on deposit (or, in the case of any securities account,
the total fair market value of all securities held in such account) does not
exceed $20,000,000.    




PAGE 2



--------------------------------------------------------------------------------





“Thirteenth Amendment Effective Date” means October 31, 2018.
1.3    Borrowing Base. Section 4.1 of the Credit Agreement shall be and it
hereby is amended by replacing “As of the Tenth Amendment Effective Date, the
Borrowing Base and the Conforming Borrowing Base shall be $450,000,000” in the
third to last sentence therein with “As of the Thirteenth Amendment Effective
Date, the Borrowing Base and the Conforming Borrowing Base shall be
$850,000,000”.
1.4    Notice of Senior Notes Issuance. Section 7.2(f) of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
(f)    Issuance of Senior Notes. In the event the Parent or any Credit Party
intends to issue Senior Notes (other than the initial Senior Notes issued or to
be issued by the Parent or any Senior Notes in exchange therefor) or refinance
any existing Senior Notes with the proceeds of any Permitted Refinancing,
written notice of the intended offering promptly following the launch thereof
and in any event prior to the closing of such intended offering of such Senior
Notes or such Permitted Refinancing, the estimated amount thereof, and the
anticipated date of closing, and upon the written request of the Administrative
Agent, copies of the preliminary offering memorandum (if any) and the final
offering memorandum (if any) relating to such Senior Notes or Permitted
Refinancing, as the case may be.
1.5    Notices. Section 7.7 of the Credit Agreement shall be and it hereby is
amended by (i) deleting “and” at the end of clause (d) thereof, (ii) deleting
the period at the end of clause (e) thereof and inserting text reading “; and”
in place thereof and (iii) inserting a new clause (f) thereof to read in its
entirety as follows:
(f)    any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
1.6    Leverage Ratio. Section 7.9 of the Credit Agreement shall be and it
hereby is amended by replacing “4.25” with “4.00”.
1.7    Beneficial Ownership. Section 7.14(b) of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
(b)    Provide Administrative Agent and Lenders with (i) any other information
required by Section 326 of the USA Patriot Act or necessary for Administrative
Agent and Lenders to verify the identity of the Parent or any Credit Party as
required by Section 326 of the USA Patriot Act and (ii) information and
documentation (including, without limitation, a Beneficial Ownership
Certification) reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the
Beneficial Ownership Regulation.




PAGE 3



--------------------------------------------------------------------------------





1.8    Deposit Accounts; Securities Accounts and Commodities Accounts. Article 7
of the Credit Agreement shall be and it hereby is amended by adding a new
Section 7.18 to read in its entirety as follows:
7.18    Deposit Accounts; Securities Accounts and Commodities Accounts. Borrower
shall and shall cause each of its Subsidiaries (other than Unrestricted
Subsidiaries) to at all times maintain its deposit accounts, securities accounts
and commodities accounts (in each case, other than Excluded Accounts) and its
principal treasury management with the Administrative Agent or any Lender;
provided that, if any Person at which Borrower or any such Subsidiary maintains
any deposit account, securities account, commodities account or treasury
management relationship ceases to be the Administrative Agent or a Lender, as
applicable, the Borrower or such Subsidiary shall be required only, as soon as
reasonably practicable thereafter, to use commercially reasonable efforts to
move such deposit account, securities account, commodities account or treasury
management relationship to the Administrative Agent or a Lender.
1.9    Dispositions. Clause (i) of Section 8.4(k) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
(i)     unless such Disposition is a farmout, unitization, or exchange (or an
assignment in connection therewith), 90% of the consideration received in
respect of such Disposition shall be cash,
1.10    Dispositions.    Section 8.4 of the Credit Agreement shall be and it
hereby is further amended by (i) deleting the word “and” at the end of clause
(j) thereof, (ii) deleting the period at the end of clause (k) thereof and
inserting text reading “; and” in place thereof and (iii) adding a new clause
(l) thereto reading in its entirety as follows:
(l)    other Dispositions of Borrowing Base Properties having a fair market
value not to exceed $10 million in any fiscal year.
1.11    Circumstances Affecting LIBOR Rate Availability. Section 11.3 of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:
11.3    Circumstances Affecting LIBOR Rate Availability. If, on or prior to the
first day of any Interest Period (an “Affected Interest Period”):
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding on the Borrower absent manifest error) that, by reason of
circumstances affecting the London interbank eurodollar market, the “LIBOR Rate”
cannot be determined pursuant to the definition thereof, or
(b)    the Majority Lenders advise the Administrative Agent that for any reason
in connection with any request for a Eurodollar-based Advance or a




PAGE 4



--------------------------------------------------------------------------------





conversion thereto or a continuation thereof that (A) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurodollar-based Advance, or (B) the LIBOR Rate for
any requested Interest Period with respect to a proposed Eurodollar-based
Advance does not adequately and fairly reflect the cost to such Lenders of
funding such Advance, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
grant a continuation of Eurodollar-based Advances shall be suspended until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of a Eurodollar-based Advance or, failing that,
will be deemed to have converted such request into a request for a Base Rate
Advance in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent (i) determines that
the circumstances described in clause (a) of this Section 11.3 have arisen and
such circumstances are unlikely to be temporary, (ii) determines that the
circumstances described in clause (a) of this Section 11.3 have not arisen but
the supervisor for the administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be used for determining interest rates for loans, or (iii) is advised by the
Majority Lenders of their determination in accordance with clause (b) of this
Section 11.3, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable, provided
that to the extent that the Administrative Agent determines that adoption of any
portion of such market convention is not administratively feasible or that no
market convention for the administration of such alternate rate of interest
exists, the Administrative Agent shall administer such alternate rate of
interest in a manner determined by the Administrative Agent in consultation with
the Borrower. Notwithstanding anything to the contrary, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment. If a notice of an
alternate rate of interest has been given and no such alternate rate of interest
has been determined, and (x) the circumstances under clause (i) or (iii) above
exist or (y) the specific date referred to in clause (ii) has occurred (as
applicable), the Base Rate shall be calculated without regard to clause (c) of
the definition thereof. Provided that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.




PAGE 5



--------------------------------------------------------------------------------





1.12    Compliance Certificate. Schedule 2 to Exhibit F to the Credit Agreement
shall be and it hereby is amended and restated in its entirety and replaced with
Schedule 2 to this Amendment.
1.13    Pricing Grid. Schedule 1.1 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety and replaced with Schedule 1.1 to
this Amendment.
SECTION 2.     Redetermined Borrowing Base; Elected Commitments. This Amendment
shall constitute notice of a redetermination of the Borrowing Base pursuant to
Section 4.2 of the Credit Agreement, and the Administrative Agent, the Lenders
and the Borrower hereby acknowledge that effective as of the date hereof (i) the
Borrowing Base shall be $850,000,000 and (ii) the Revolving Credit Aggregate
Commitment shall be $500,000,000, and such redetermined Borrowing Base shall
remain in effect until the date the Borrowing Base is otherwise adjusted
pursuant to the terms of the Credit Agreement. The redetermination of the
Borrowing Base contained in this Section 2 shall constitute the Determination
Date to occur on or about November 1, 2018.
SECTION 3.     New Lenders, Departing Lender and Reallocation and Increase of
Revolving Credit Commitment Amounts. The Lenders have agreed among themselves to
reallocate their respective Revolving Credit Commitment Amounts, and to, among
other things, (a) allow certain financial institutions identified by RBC Capital
Markets (“RBC Capital”), in its capacity as a Joint Lead Arranger, in
consultation with the Borrower, to become a party to the Credit Agreement as a
Lender (each, a “New Lender”) and (b) to permit one or more of the Lenders to
increase their respective Revolving Credit Commitment Amounts (each, an
“Increasing Lender”). In addition, Wells Fargo Bank, N.A. (the “Departing
Lender”) desires to assign all of its rights, interests, liabilities and
obligations as a Lender under the Credit Agreement and the other Loan Documents
to the other Lenders, including the New Lenders, and to no longer be a party to
the Credit Agreement or any of the other Loan Documents. Each of the
Administrative Agent and the Borrower hereby consent to (i) the reallocation of
the Revolving Credit Commitment Amounts, (ii) each New Lender’s agreement to
provide a Revolving Credit Commitment Amount, (iii) the increase in each
Increasing Lender’s Revolving Credit Commitment Amount and (iv) the Departing
Lender’s assignment of its rights, interests, liabilities and obligations as a
Lender under the Credit Agreement and the other Loan Documents to the other
Lenders, including the New Lenders. On the date this Amendment becomes effective
and after giving effect to such reallocation and assignment and increase of the
Revolving Credit Aggregate Commitment, the Revolving Credit Commitment of the
Departing Lender shall terminate and the Revolving Credit Commitment Amount of
each Lender shall be as set forth on Schedule 1.2 of this Amendment. Each Lender
hereby consents to the Revolving Credit Commitment Amount set forth on Schedule
1.2 of this Amendment. The reallocation of the Revolving Credit Commitment
Amounts among the Lenders, including the assignment by the Departing Lender of
all of its respective rights, interests, liabilities and obligations under the
Credit Agreement and the other Loan Documents to the other Lenders, including
the New Lenders, and the acquisition by each New Lender of an interest in the
Revolving Credit Aggregate Commitment, shall be deemed to have been consummated
pursuant to the terms of the Assignment and Assumption attached as Exhibit D to
the Credit Agreement as if the Lenders, including each New Lender and the
Departing Lender, had executed an Assignment and Assumption with respect to such
reallocation and upon the effectiveness of this Amendment, (x) each Lender,
including each New Lender, shall




PAGE 6



--------------------------------------------------------------------------------





be deemed to have purchased and assumed all of the Departing Lender’s respective
rights, interests, liabilities and obligations under the Credit Agreement and
the other Loan Documents and (y) all obligations and liabilities of the
Departing Lender under the Credit Agreement and the other Loan Documents shall
terminate; provided that in connection with such reallocation, the Departing
Lender shall receive on the date this Amendment becomes effective payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it under the Credit Agreement and the other Loan
Documents; provided further that, notwithstanding the foregoing, the covenants
and agreements of Borrower set forth in Section 13.5, shall survive such
reallocation and assignment in favor of Departing Lender for all claims,
demands, penalties, fines, losses, liabilities, settlements, damages, costs or
expenses of whatever kind or nature arising on or prior to the date hereof. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 13.7(b)(iv) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 3. To the extent
requested by any Lender, including the Departing Lender, and in accordance with
Section 11.1 of the Credit Agreement, the Borrower shall pay to such Lender,
within the time period prescribed by Section 11.1 of the Credit Agreement, any
amounts required to be paid by the Borrower under Section 11.1 of the Credit
Agreement in the event the payment of any principal of any Eurodollar-based
Advance or the conversion of any Eurodollar-based Advance other than on the last
day of an Interest Period applicable thereto is required in connection with the
reallocation contemplated by this Section 3. Each New Lender agrees that it
shall be deemed to be, and hereby becomes on the date of effectiveness of this
Amendment, a party in all respects to the Credit Agreement and the other Loan
Documents to which all the Lenders are party and each shall have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.
SECTION 4.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment, and the reallocation of the commitments
contained in Section 3 of this Amendment, in each case, shall be effective upon
the satisfaction of each of the conditions set forth in this Section 4.
4.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.
4.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
4.3    Fees. The Administrative Agent shall have received the fees separately
agreed upon in a separate fee letter executed by the Administrative Agent and
the Borrower in connection with this Amendment.
4.4    Notes. The Administrative Agent shall have received Notes duly executed
by the Borrower for each Lender that requests a Note in accordance with Section
2.2(e) of the Credit Agreement.




PAGE 7



--------------------------------------------------------------------------------





4.5    Officer’s Certificate. Administrative Agent shall have received from each
Credit Party and the Parent, a certificate of its Secretary dated as of the
Thirteenth Amendment Effective Date as to (a) corporate resolutions (or the
equivalent) of the Parent and each Credit Party authorizing the transactions
contemplated by this Amendment and the other Loan Documents, in each case to
which the Parent or such Credit Party is party, and authorizing the execution
and delivery of this Amendment and the other Loan Documents, and in the case of
Borrower, authorizing the execution and delivery of any Request for Revolving
Credit Advances and the issuance of Letters of Credit hereunder, (b) the
incumbency and signature of the officers or other authorized persons of the
Parent and such Credit Party executing any Loan Document and in the case of
Borrower, the officers who are authorized to execute any Request for Revolving
Credit Advance, or requests for the issuance of Letters of Credit, (c) a
certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and from every state
or other jurisdiction where the Parent and such Credit Party are qualified to do
business, and (d) copies of the Parent’s and such Credit Party’s Organizational
Documents as in effect on the Thirteenth Amendment Effective Date.
4.6    Opinions of Counsel. The Parent and the Credit Parties shall furnish
Administrative Agent opinions of counsel to the Parent and the Credit Parties
(including local counsel opinions), to the extent reasonably deemed necessary by
Administrative Agent, in each case dated the Thirteenth Amendment Effective Date
and covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to Administrative Agent.
4.7    Mortgage Amendments. The Borrower shall have executed and delivered
amendments to each of the existing Mortgages as reasonably requested by
Administrative Agent to evidence, among other things, the increased Maximum
Facility Amount and Revolving Credit Maturity Date.
4.8    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 5.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
5.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such specified earlier date.
5.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated




PAGE 8



--------------------------------------------------------------------------------





herein are within the Borrower’s corporate powers, have been duly authorized by
necessary corporate action by the Borrower, require no action by or in respect
of, or filing with, any court or agency of government (except for the recording
and filing of Collateral Documents and financing statements) and (a) do not
violate in any material respect any Requirement of Law, (b) are not in
contravention of the terms of any material Contractual Obligation, indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect, and (c) do not result in the creation or imposition of
any Lien upon any of the assets of the Borrower except for Liens permitted by
Section 8.2 of the Credit Agreement and otherwise as permitted in the Credit
Agreement.
5.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
the enforceability thereof may be limited by (i) bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) equitable
principles of general application.
5.4    No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
SECTION 6.    Miscellaneous.
6.1    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.
6.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
6.3    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
6.4    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
6.5    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered




PAGE 9



--------------------------------------------------------------------------------





shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.
6.6    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.7    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.8    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
6.9    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.10    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver of any provision of any of the Loan
Documents.
[Signature pages follow.]






PAGE 10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 







SIGNATURE PAGE



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 





ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Don J. McKinnerney
 
Name:
 
Don J. McKinnerney
 
Title:
 
Authorized Signatory
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Raza Jafferi
 
Name:
 
Raza Jafferi
 
Title:
 
Director
 







SIGNATURE PAGE



--------------------------------------------------------------------------------





COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Jeffrey M. LaBauve
 
Name:
 
Jeffrey M. LaBauve
 
Title:
 
Vice President
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Benjamin L. Brown
 
Name:
 
Benjamin L. Brown
 
Title:
 
Director
 



SIGNATURE PAGE



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, HOUSTON
BRANCH
 
as a Lender
 
 
 
 
 
By:
 
/s/ Ryan Knape
 
Name:
 
RYAN KNAPE
 
Title:
 
DIRECTOR
 











SIGNATURE PAGE



--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.,
as a Lender
 
 
 
 
 
By:
 
/s/ James V. Ducote
 
Name:
 
James V. Ducote
 
Title:
 
Managing Director
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Moni Collins
 
Name:
 
Moni Collins
 
Title:
 
Senior Vice President
 



SIGNATURE PAGE



--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
 
 
By:
 
/s/ Trudy Nelson
 
Name:
 
Trudy Nelson
 
Title:
 
Authorized Signatory
 
 
 
 
 
By:
 
/s/ Megan Larson
 
Name:
 
Megan Larson
 
Title:
 
Authorized Signatory
 



SIGNATURE PAGE



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as a Lender
 
 
 
 
 
By:
 
/s/ Cameron Hinojosa
 
Name:
 
Cameron Hinojosa
 
Title:
 
Vice President
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
 
as the Departing Lender
 
 
 
 
 
By:
 
/s/ Matthew W. Coleman
 
Name:
 
Matthew W. Coleman
 
Title:
 
Director
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Thirteenth Amendment to Third Amended and Restated
Credit Agreement (the “Thirteenth Amendment”); (ii) consents to the Borrower’s
execution and delivery thereof; (iii) consents to the terms of the Thirteenth
Amendment; (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and (vi)
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof, (x) all of the representations and warranties made by it in
each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) after giving effect to the Thirteenth Amendment,
no Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.
[SIGNATURE PAGES FOLLOW]




CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Thirteenth Amendment.




GUARANTORS:
 
 
 
 
 
MATADOR RESOURCES COMPANY
 
MRC ENERGY SOUTHEAST COMPANY, LLC
MRC ENERGY SOUTH TEXAS COMPANY, LLC
MRC PERMIAN COMPANY
 
MRC ROCKIES COMPANY
 
MATADOR PRODUCTION COMPANY
 
LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
DELAWARE WATER MANAGEMENT COMPANY, LLC
LONGWOOD MIDSTREAM DELAWARE, LLC
LONGWOOD MIDSTREAM HOLDINGS, LLC
LONGWOOD MIDSTREAM SOUTHEAST, LLC
LONGWOOD MIDSTREAM SOUTH TEXAS, LLC
SOUTHEAST WATER MANAGEMENT COMPANY, LLC
MRC DELAWARE RESOURCES, LLC
 
MRC PERMIAN LKE COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 



LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP
 
 
 
 
By:
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 







CONSENT AND REAFFIRMATION SIGNATURE PAGE



--------------------------------------------------------------------------------






Schedule 1.1
Applicable Margin Grid
Revolving Credit Facility
(basis points per annum)
Basis for Pricing
Level I
Level II
Level III
Level IV
Level V
Borrowing Base Utilization*
< 25%
≥ 25% but
< 50%
≥ 50% but
< 75%
≥ 75% but
< 90%
≥ 90% but
< 100%
Revolving Credit Eurodollar Margin
125
150
175
200
225
Revolving Credit Base Rate Margin
25
50
75
100
125
Commitment Fees
37.5
37.5
50
50
50
Letter of Credit Fees (exclusive of fronting fees)
125
150
175
200
225



*    Definitions as set forth in the Credit Agreement.




SCHEDULE 1.1



--------------------------------------------------------------------------------






Schedule 1.2
Percentages and Allocations1
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$70,000,000.00
14.000000000%
The Bank of Nova Scotia, Houston Branch
$66,666,666.67
13.333333333%
Bank of America, N.A.
$66,666,666.67
13.333333333%
BMO Harris Financing, Inc.
$66,666,666.67
13.333333333%
Suntrust Bank
$60,000,000.00
12.000000000%
Comerica Bank
$60,000,000.00
12.000000000%
Canadian Imperial Bank of Commerce, New York Branch
$60,000,000.00
12.000000000%
IBERIABANK
$25,000,000.00
5.000000000%
The Huntington National Bank
$25,000,000.00
5.000000000%
TOTALS
$500,000,000.00
100.000000000%

















___________________________________


1 As of the Thirteenth Amendment Effective Date




SCHEDULE 1.2



--------------------------------------------------------------------------------






SCHEDULE 2
TO THE COMPLIANCE CERTIFICATE
For the Quarter/Year ended _________________ (“Statement Date”)
($ IN 000’S)
Total Debt to Consolidated EBITDA Ratio
(Section 7.9)
 
A.
The amount equal to (i) total Debt of Parent and its Subsidiaries (other than
Unrestricted Subsidiaries) determined on a consolidated basis in accordance with
GAAP minus (ii) unrestricted cash and cash equivalents of the Parent and its
Subsidiaries (other than Unrestricted Subsidiaries) as of the last day of such
Test Period; provided that the aggregate amount of cash and cash equivalents
shall not exceed $50,000,000 for purposes of this clause (ii):
 
 
1.
All obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, but
excluding interest, fees and charges):
$
 
2.
All obligations of such Person (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments:
$
 
3.
All obligations of such Person to pay the deferred purchase price of property or
services (other than for borrowed money and other than accounts payable (for the
deferred purchase price of property or services) from time to time incurred in
the ordinary course of business which, if greater than ninety (90) days past the
invoice or billing date, are being contested in good faith by appropriate
proceedings and for which reserves adequate under GAAP shall have been
established therefor):
$
 
4.


All obligations under leases which shall have been, or should have been, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable (whether contingent or otherwise including principal but excluding
interest, fees and charges):
$
 
5.
All obligations under operating leases which require such Person or its
Affiliate to make payments over the term of such lease, including payments at
termination, based on the purchase price or appraisal value of the Property
subject to such lease plus a marginal interest rate, and used primarily as a
financing vehicle for, or to monetize, such Property:
$
 
6.
All Debt (as described in the other clauses of this certificate) of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, but valued at the lesser of (x) the amount of such Debt
and (y) the fair market value of the property securing such Debt:
$
 
7.
All Debt (as described in the other clauses of this certificate) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others:
$
 
8.
All obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
of others:
$



SCHEDULE 2



--------------------------------------------------------------------------------





 
9.
Obligations to deliver or sell Hydrocarbons in consideration of advance
payments, as disclosed by Section 7.15(c) of the Credit Agreement:
$
 
10.
Any Disqualified Equity Interests:
$
 
11.
The undischarged balance of any production payment created by such Person or for
the creation of which such Person directly or indirectly received payment:
$
 
12.
Total of Lines A.2 + A.3 + A.4 + A.5 + A.6 + A.7 + A.8 + A.9 + A.10 + A.11,
minus $1,000,000, but not less than zero:
$
 
13.
Total Debt of Parent and its Subsidiaries (other than Unrestricted Subsidiaries)
(Lines A.1 + A.12):
$
 
14.
Unrestricted cash and cash equivalents of the Parent and its Subsidiaries (other
than Unrestricted Subsidiaries) as of the last day of such Test Period1:
$
 
15.
The net amount of Total Debt of Parent and its Subsidiaries (other than
Unrestricted Subsidiaries) (Lines A.13 - A.14):
$
B.
Consolidated EBITDA of the Parent and its Subsidiaries (other than Unrestricted
Subsidiaries) for such Test Period
 
 
1.
Consolidated Net Income (the consolidated net income (or loss) of Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP2):
$
 
2.
Interest, taxes, depreciation, depletion, amortization, and accretion of asset
retirement obligations (to the extent such expenses or charges have been
deducted from Consolidated Net Income for the applicable period):
$
 
3.
Any non-cash revenue or expense associated with hedging contracts resulting from
ASC 815 and any non-cash income, gain, loss or expense arising from the issuance
of stock options or restricted stock, to the extent such items are included in
Consolidated Net Income:
$
 
4.
Any other non-cash charges (excluding accruals for cash expenses made in the
ordinary course of business) or non-cash gains:
$
 
5.
Consolidated EBITDA (Line B.1 + Line B.2 and + or - Line B.3 (as appropriate)
and + or - Line B.4 (as appropriate)):
$
 
Total Debt to Consolidated EBITDA Ratio (Line A.15 / Line B.5)
 
 
Required ratio for compliance:
Less than or equal to 4.00 to 1.00
 
Compliance:
Yes/No



__________________________


1 Provided that the aggregate amount of cash and cash equivalents shall not
exceed $50,000,000


2 Provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of (i) any
Unrestricted Subsidiary and (ii) any Person in which Parent or any of its
Subsidiaries has an interest which interest does not cause the net income of
such other Person to be consolidated with the net income of Parent and its
Subsidiaries in accordance with GAAP, in each case, except to the extent of the
amount of dividends or distributions actually paid in such period by such
Unrestricted Subsidiary or such other Person to Parent or to any of its
Subsidiaries (other than an Unrestricted Subsidiary), as the case may be; (b)
any extraordinary gains or losses, including gains or losses attributable to
property sales not in the ordinary course of business; and (c) the cumulative
effect of a change in accounting principles and any gains or losses attributable
to writeups or write downs of assets or any full cost ceiling impairment.


SCHEDULE 2

